DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the structural details of the clip (6) and how it connects the filtration system to the connecting funnel in a hermetically sealed way as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because "use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is drafted to require wherein a filtration system is comprised of claimed elements i-vi. Claim 1 further requires “wherein a connection funnel that allows to join the filtration system with the container for the reception of the liquid” which is confusing, since the structural relationship between the connection funnel and claimed elements i-vi is unclear because the connection funnel is itself claimed to be a part of the filtration system. Based on Figure 1 and its 
Claim 1 recites the limitation "the container for the reception of the liquid" in lines 6 and 7, while "a container for the reception of liquids" is recited in line 8.  It is not clear if there are multiple containers.
Claim 2 recites the limitation "the funnel" in line 1, while claim 1 recites "a conical funnel" and "a connection funnel". It is not clear as to which funnel is being referred to in claim 2.  
Claim 3 recites the limitation "the circular area of BC accumulation" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 and 3 recite the limitation "BC". Although "BC" probably refers to the "Black Carbon" recited in line 1 of claim 1, there is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "measuring attenuation of filters" in line 8. It is unclear if the step of measuring is performed on the claimed polycarbonate filter(s) or a different filter.
Claim 9 recites the limitation "this analytical method" in line 4. There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “equal to or greater than 10 mm”, and the claim also recites “preferably 25 mm” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 13 recites the limitation "the same solvent(s)" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the attenuation measurement at the same wavelength" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claims 16 and 17 recite a use without setting forth any steps involved, which is held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).
Claim 17 recites the limitation "the use according to claim 15" in line 1. There is insufficient antecedent basis for this limitation in the claim.
The remainder of the claims not specifically addressed are rejected based on their dependencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Solomon (US 20190113431 A1).
With regards to claim 15, Soloman discloses a calibration standard comprising Black Carbon (BC) deposited on a filter membrane [0003, 0005, 0009, 0040].

Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
As best understood, none of the prior art teach a filtration system comprising: a conical funnel with PTFE stopcock for inlet of the liquid sample; a PTFE filter support with silicone o-ring and porous still frit; a polycarbonate filter or membrane; and a clip for connecting the filtration system to the connecting funnel in a hermetically sealed way, in combination with the other claimed elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884